On the Court’s own motion, appeal, insofar as taken from that portion of the Appellate Division order that denied plaintiff’s motion to vacate four decisions and orders of that Court and denied plaintiff’s motion for oral argument of a motion to vacate, dismissed, without costs, upon the ground that that portion of the order appealed from does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from that part of the Appellate Division order that denied defendants’ cross motion for sanctions, dismissed, without costs, upon the ground that as to that part of the order movant is not a party aggrieved (see, CPLR 5511). Motion for reconsideration of this Court’s June 15, 1995 order dismissing the appeal denied. [See, 85 NY2d 1028.]